In an action for a judgment declaring the rights of the parties under an insurance contract issued by the plaintiff Whiting National Insurance Company, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), entered June 13, 1988, which, after a hearing, is in favor of the defendants declaring, inter alia, that "the plaintiff owes defendants, Robert C. Maiorino, D.D.S. and Robert C. Maiorino, D.D.S., P.C., both a defense and indemnification up to the applicable limits of and under the terms and conditions of its contract of insurance with said defendants in the action known as Patricia Dionian, et ano v. Robert C. Maiorino, D.D.S., et al, pending in Supreme Court, Suffolk County, under Index No. 86-13688”.
Ordered that the judgment is affirmed, with one bill of costs.
The record amply supports the Supreme Court’s determination that Robert C. Maiorino, the defendant insured, gave timely notice to the plaintiff insurer concerning the dental malpractice claim made against him (see, Public Serv. Mut. Ins. Co. v Goldfarb, 53 NY2d 392, 397-398). Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.